DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	Claim 1, line 9, the phrase “a first bore” has been replaced with --a first hole--
Claim 1, line 11, the phrase “a second bore” has been replaced with --a second hole--
Claims 5, 6, and 8-13 have been rejoined.
	Claims 24 and 27-31 have been cancelled.
	The language of claim 23 has been replaced with the following --A system for aligning a prosthetic head component with a prosthetic stem, the system comprising: a mounting plate comprising an adapter accommodation hole; a first hole extending through the mounting plate on a first side of the adapter accommodation hole; a second hole extending through the mounting plate on a second side of the adapter hole opposite the first hole; a first slide post extending through the first hole of the mounting plate; a second slide post extending through the second hole of the mounting plate; a prosthetic head component separate from the mounting plate and having a socket to removably receive the mounting plate in a fixed position, the prosthetic head 
	Claim 26, line 1, the phrase “of claim 24” has been replaced with --of claim 23--

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANN SCHILLINGER whose telephone number is (571)272-6652.  The examiner can normally be reached on Monday-Friday 9 a.m.-5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ANN SCHILLINGER/Primary Examiner, Art Unit 3774